DETAILED ACTION
Claims 1-19 are pending. Claims 1-19 have been rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,708,907. Although the claims at issue are not identical, they are not patentably distinct from each other because:
17/650,471
US 10,708,907
1. A method for wireless communications by a user equipment (UE), comprising: receiving, from a base station (BS), an indication of a first set of resource blocks (RBs) to receive a first downlink (DL) transmission in a time interval; receiving, from the BS, an indication of a dynamically allocated second set of RBs to receive a second DL transmission from the BS in the time interval; and altering one or more parameters of a receiver, based on the second set of RBs, when receiving the second DL transmission on the second set of RBs, wherein altering the one or more parameters comprises switching a phase-locked loop (PLL) of the receiver to a center frequency determined based on the second set of RBs.
1. A method for wireless communications by a user equipment (UE), comprising: receiving, from a base station (BS), an indication of a first set of resource blocks (RBs) to receive a first downlink (DL) transmission in a time interval; receiving, from the BS, an indication of a dynamically allocated second set of RBs to receive a second DL transmission from the BS in the time interval; and altering one or more parameters of a receiver, based on the second set of RBs, when receiving the second DL transmission on the second set of RBs, wherein altering the one or more parameters comprises switching from a first baseband (BB) filter of the UE to a second BB filter of the UE.
4. The method of claim 1, wherein altering the one or more parameters comprises switching a phase-locked loop (PLL) of the receiver to a center frequency determined based on the second set of RBs.
2. The method of claim 1, wherein altering the one or more parameters further comprises switching from a first analog baseband (BB) filter of the UE to a second analog BB filter of the UE.
1. A method for wireless communications by a user equipment (UE), comprising: receiving, from a base station (BS), an indication of a first set of resource blocks (RBs) to receive a first downlink (DL) transmission in a time interval; receiving, from the BS, an indication of a dynamically allocated second set of RBs to receive a second DL transmission from the BS in the time interval; and altering one or more parameters of a receiver, based on the second set of RBs, when receiving the second DL transmission on the second set of RBs, wherein altering the one or more parameters comprises switching from a first baseband (BB) filter of the UE to a second BB filter of the UE.
2. The method of claim 1, wherein the first BB filter comprises a first analog filter and the second BB filter comprises a second analog filter.
3. The method of claim 1, wherein altering the one or more parameters further comprises switching from a first digital baseband (BB) filter of the UE to a second digital BB filter of the UE.
1. A method for wireless communications by a user equipment (UE), comprising: receiving, from a base station (BS), an indication of a first set of resource blocks (RBs) to receive a first downlink (DL) transmission in a time interval; receiving, from the BS, an indication of a dynamically allocated second set of RBs to receive a second DL transmission from the BS in the time interval; and altering one or more parameters of a receiver, based on the second set of RBs, when receiving the second DL transmission on the second set of RBs, wherein altering the one or more parameters comprises switching from a first baseband (BB) filter of the UE to a second BB filter of the UE.
3. The method of claim 1, wherein the first BB filter comprises a first digital filter and the second BB filter comprises a second digital filter.
4. The method of claim 1, wherein altering the one or more parameters further comprises changing a sampling frequency.
5. The method of claim 1, wherein altering the one or more parameters comprises changing a sampling frequency.
5. The method of claim 1, further comprising: determining that an uplink (UL) transmission on the first set of RBs potentially interferes with the first DL transmission; and transmitting an indication of the potential interference to the BS.
6. The method of claim 1, further comprising: determining that an uplink (UL) transmission on the first set of RBs potentially interferes with the first DL transmission; and transmitting an indication of the potential interference to the BS.
6. The method of claim 1, further comprising: determining that an uplink (UL) transmission on the first set of RBs potentially interferes with the first DL transmission; and transmitting a request to the BS for a change in resources allocated to the UE, wherein the indication of the second set of RBs is transmitted by the BS in response to the request.
7. The method of claim 1, further comprising: determining that an uplink (UL) transmission on the first set of RBs potentially interferes with the first DL transmission; and transmitting a request to the BS for a change in resources allocated to the UE, wherein the indication of the second set of RBs is transmitted by the BS in response to the request.
7. An apparatus for wireless communications, comprising: a receiver; a processor configured to: obtain an indication of a first set of resource blocks (RBs) to receive a first downlink (DL) transmission from a base station (BS) in a time interval, obtain an indication of a dynamically allocated second set of RBs to receive a second DL transmission from the BS in the time interval, and alter one or more parameters of the receiver, based on the second set of RBs, when the apparatus is receiving the second DL transmission on the second set of RBs by causing the receiver to switch a phase-locked loop (PLL) of the receiver to a center frequency determined based on the second set of RBs; and a memory coupled with the processor.
8. An apparatus for wireless communications, comprising: a receiver; a processor configured to: obtain an indication of a first set of resource blocks (RBs) to receive a first downlink (DL) transmission from a base station (BS) in a time interval, obtain an indication of a dynamically allocated second set of RBs to receive a second DL transmission from the BS in the time interval, and alter one or more parameters of the receiver, based on the second set of RBs, when the apparatus is receiving the second DL transmission on the second set of RBs by causing the receiver to switch from a first baseband (BB) filter to a second BB filter; and a memory coupled with the processor.

10. The apparatus of claim 8, wherein: the receiver comprises a phase-locked loop (PLL); and the processor is configured to alter the one or more parameters by causing the receiver to switch the PLL of the receiver to a center frequency determined based on the second set of RBs.
8. The apparatus of claim 7, wherein the processor is further configured to alter the one or more parameters of the receiver by causing the receiver to switch from a first analog baseband (BB) filter of the UE to a second analog BB filter of the UE.
8. An apparatus for wireless communications, comprising: a receiver; a processor configured to: obtain an indication of a first set of resource blocks (RBs) to receive a first downlink (DL) transmission from a base station (BS) in a time interval, obtain an indication of a dynamically allocated second set of RBs to receive a second DL transmission from the BS in the time interval, and alter one or more parameters of the receiver, based on the second set of RBs, when the apparatus is receiving the second DL transmission on the second set of RBs by causing the receiver to switch from a first baseband (BB) filter to a second BB filter; and a memory coupled with the processor.

9. The apparatus of claim 8, wherein: the first BB filter comprises a first analog filter and the second BB filter comprises a second analog filter.
9. The apparatus of claim 7, wherein the processor is further configured to alter the one or more parameters of the receiver by causing the receiver to switch from a first digital baseband (BB) filter of the UE to a second digital BB filter of the UE.
8. An apparatus for wireless communications, comprising: a receiver; a processor configured to: obtain an indication of a first set of resource blocks (RBs) to receive a first downlink (DL) transmission from a base station (BS) in a time interval, obtain an indication of a dynamically allocated second set of RBs to receive a second DL transmission from the BS in the time interval, and alter one or more parameters of the receiver, based on the second set of RBs, when the apparatus is receiving the second DL transmission on the second set of RBs by causing the receiver to switch from a first baseband (BB) filter to a second BB filter; and a memory coupled with the processor.

14. The apparatus of claim 8, wherein: the first BB filter comprises a first digital filter and the second BB filter comprises a second digital filter.
10. The apparatus of claim 7, wherein the processor is configured to alter the one or more parameters by changing a sampling frequency.
11. The apparatus of claim 8, wherein the processor is configured to alter the one or more parameters by changing a sampling frequency.
11. The apparatus of claim 7, wherein the processor is further configured to: determine that an uplink (UL) transmission on the first set of RBs potentially interferes with the first DL transmission; and output for transmission, to the BS, an indication of the potential interference.
12. The apparatus of claim 8, wherein the processor is further configured to: determine that an uplink (UL) transmission on the first set of RBs potentially interferes with the first DL transmission; and output for transmission, to the BS, an indication of the potential interference.
12. The apparatus of claim 7, wherein the processor is further configured to: determine that an uplink (UL) transmission on the first set of RBs potentially interferes with the first DL transmission; and output for transmission, to the BS, a request for a change in resources allocated to the UE, wherein the indication of the second set of RBs is transmitted by the BS in response to the request.
13. The apparatus of claim 8, wherein the processor is further configured to: determine that an uplink (UL) transmission on the first set of RBs potentially interferes with the first DL transmission; and output for transmission, to the BS, a request for a change in resources allocated to the UE, wherein the indication of the second set of RBs is transmitted by the BS in response to the request.
13. An apparatus for wireless communications, comprising: means for receiving, from a base station (BS), an indication of a first set of resource blocks (RBs) to receive a first downlink (DL) transmission in a time interval; means for receiving, from the B S, an indication of a dynamically allocated second set of RBs to receive a second DL transmission from the BS in the time interval; and means for altering one or more parameters of the means for receiving, based on the second set of RBs, when receiving the second DL transmission on the second set of RBs, wherein the means for altering the one or more parameters comprises means for switching a phase-locked loop (PLL), of the means for receiving, to a center frequency determined based on the second set of RBs.
15. An apparatus for wireless communications, comprising: means for receiving, from a base station (BS), an indication of a first set of resource blocks (RBs) to receive a first downlink (DL) transmission in a time interval; means for receiving, from the B S, an indication of a dynamically allocated second set of RBs to receive a second DL transmission from the BS in the time interval; and means for altering one or more parameters of the means for receiving, based on the second set of RBs, when receiving the second DL transmission on the second set of RBs, wherein the means for altering the one or more parameters comprises means for switching from a first baseband (BB) filter to a second BB filter.

18. The apparatus of claim 15, wherein the means for altering the one or more parameters comprises means for switching a phase-locked loop (PLL), of the means for receiving, to a center frequency determined based on the second set of RBs.
14. The apparatus of claim 13, wherein the means for altering the one or more parameters further comprises means for switching from a first analog baseband (BB) filter of the UE to a second analog BB filter of the UE.
15. An apparatus for wireless communications, comprising: means for receiving, from a base station (BS), an indication of a first set of resource blocks (RBs) to receive a first downlink (DL) transmission in a time interval; means for receiving, from the B S, an indication of a dynamically allocated second set of RBs to receive a second DL transmission from the BS in the time interval; and means for altering one or more parameters of the means for receiving, based on the second set of RBs, when receiving the second DL transmission on the second set of RBs, wherein the means for altering the one or more parameters comprises means for switching from a first baseband (BB) filter to a second BB filter.

16. The apparatus of claim 15, wherein the means for switching from a first BB filter to a second BB filter comprises means for switching from a first BB analog filter to a second BB analog filter.
15. The apparatus of claim 13, wherein the means for altering the one or more parameters further comprises means for switching from a first digital baseband (BB) filter of the UE to a second digital BB filter of the UE.
15. An apparatus for wireless communications, comprising: means for receiving, from a base station (BS), an indication of a first set of resource blocks (RBs) to receive a first downlink (DL) transmission in a time interval; means for receiving, from the B S, an indication of a dynamically allocated second set of RBs to receive a second DL transmission from the BS in the time interval; and means for altering one or more parameters of the means for receiving, based on the second set of RBs, when receiving the second DL transmission on the second set of RBs, wherein the means for altering the one or more parameters comprises means for switching from a first baseband (BB) filter to a second BB filter.

17. The apparatus of claim 15, wherein the means for switching from a first BB filter to a second BB filter comprises means for switching from a first BB digital filter to a second BB digital filter.
16. The apparatus of claim 13, wherein the means for altering the one or more parameters further comprises means for changing a sampling frequency.
19. The apparatus of claim 15, wherein the means for altering the one or more parameters comprises means for changing a sampling frequency.
17. The apparatus of claim 13, further comprising: means for determining that an uplink (UL) transmission on the first set of RBs potentially interferes with the first DL transmission; and means for transmitting an indication of the potential interference to the BS.
20. The apparatus of claim 15, further comprising: means for determining that an uplink (UL) transmission on the first set of RBs potentially interferes with the first DL transmission; and means for transmitting an indication of the potential interference to the BS.
18. The apparatus of claim 13, further comprising: means for determining that an uplink (UL) transmission on the first set of RBs potentially interferes with the first DL transmission; and means transmitting a request to the BS for a change in resources allocated to the apparatus, wherein the indication of the second set of RBs is transmitted by the BS in response to the request.
21. The apparatus of claim 15, further comprising: means for determining that an uplink (UL) transmission on the first set of RBs potentially interferes with the first DL transmission; and means transmitting a request to the BS for a change in resources allocated to the apparatus, wherein the indication of the second set of RBs is transmitted by the BS in response to the request.
19. A non-transitory computer-readable medium including instructions that, when executed by a processing system of a user equipment (UE), cause the processing system to perform operations comprising: receiving, from a base station (BS), an indication of a first set of resource blocks (RBs) to receive a first downlink (DL) transmission in a time interval; receiving, from the BS, an indication of a dynamically allocated second set of RBs to receive a second DL transmission from the BS in the time interval; and altering one or more parameters of a receiver, based on the second set of RBs, when receiving the second DL transmission on the second set of RBs, wherein altering the one or more parameters comprises switching a phase-locked loop (PLL) of the receiver to a center frequency determined based on the second set of RBs.
22. A non-transitory computer-readable medium including instructions that, when executed by a processing system of a user equipment (UE), cause the processing system to perform operations comprising: receiving, from a base station (BS), an indication of a first set of resource blocks (RBs) to receive a first downlink (DL) transmission in a time interval; receiving, from the BS, an indication of a dynamically allocated second set of RBs to receive a second DL transmission from the BS in the time interval; and altering one or more parameters of a receiver, based on the second set of RBs, when receiving the second DL transmission on the second set of RBs, wherein altering the one or more parameters comprises switching from a first baseband (BB) filter of the UE to a second BB filter of the UE.
8. An apparatus for wireless communications, comprising: a receiver; a processor configured to: obtain an indication of a first set of resource blocks (RBs) to receive a first downlink (DL) transmission from a base station (BS) in a time interval, obtain an indication of a dynamically allocated second set of RBs to receive a second DL transmission from the BS in the time interval, and alter one or more parameters of the receiver, based on the second set of RBs, when the apparatus is receiving the second DL transmission on the second set of RBs by causing the receiver to switch from a first baseband (BB) filter to a second BB filter; and a memory coupled with the processor.
10. The apparatus of claim 8, wherein: the receiver comprises a phase-locked loop (PLL); and the processor is configured to alter the one or more parameters by causing the receiver to switch the PLL of the receiver to a center frequency determined based on the second set of RBs.


As shown in the table above the subject matter of claims 1-19 of Application 17/650,471 are taught by claims 1-22 of US Patent 10,708,907. A terminal disclaimer should be filed to overcome this non-statutory double patenting.

Claim Objections
Claims 1, 6-7, 12-13, and 18-19 are objected to because of the following informalities:
Claim 1, lines 6-7, and 9, “the second set of RBs” should be changed to “the dynamically allocated second set of RBs”.
Claim 6, line 5, “the second set of RBs” should be changed to “the dynamically allocated second set of RBs”.
Claim 7, lines 8-9, and 11, “the second set of RBs” should be changed to “the dynamically allocated second set of RBs”.
Claim 12, line 5, “the second set of RBs” should be changed to “the dynamically allocated second set of RBs”.
Claim 13, lines 8-9, and 11, “the second set of RBs” should be changed to “the dynamically allocated second set of RBs”.
Claim 18, line 5, “the second set of RBs” should be changed to “the dynamically allocated second set of RBs”.
Claim 19, lines 8-9, and 11, “the second set of RBs” should be changed to “the dynamically allocated second set of RBs”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims (13-18) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the UE" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the UE" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the UE" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 lines 2 and 4 recite “means for receiving”. Lines 7 and 10 recite “the means for receiving”. It is not clear which “means for receiving” limitation each of the “the means for receiving” is referring to. Applicant should amend the claims to make these limitations clear.
Claim 14 recites the limitation "the UE" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the UE" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476